Citation Nr: 1041696	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-16 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for relapsing 
remitting multiple sclerosis (MS), from August 1, 2002, to July 
13, 2006.

2.  Entitlement to a rating in excess of 20 percent for right 
lower extremity weakness associated with MS, from July 14, 2006, 
to February 26, 2007.

3.  Entitlement to a rating in excess of 40 percent for left 
lower extremity weakness associated with MS, from July 14, 2006, 
to February 26, 2007.

4.  Entitlement to a rating in excess of 10 percent for right 
upper extremity disability associated with MS, from July 14, 
2006.

5.  Entitlement to a rating in excess of 10 percent for left 
upper extremity disability associated with MS, from July 14, 
2006.

6.  Entitlement to a rating in excess of 10 percent for 
neurogenic bladder associated with MS, prior to September 24, 
2008.

7.  Entitlement to a compensable rating for neurogenic bladder 
associated with MS, from September 24, 2008.

8.  Entitlement to an initial rating in excess of 10 percent for 
major depressive disorder.

9.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from May 2001 to February 
2002.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
RO rating decisions dated in December 2006 and August 2008.  

A brief procedural history is necessary to clarify the matters on 
appeal.  Historically, in a March 2002 rating decision, the RO 
granted service connection and assigned an initial, 10 percent 
rating for transverse myelitis with multi-focal involvement 
involving the brain and cervical spine, effective February 28, 
2002 (the day after the Veteran separated from service).  The RO 
evaluated the disability under Diagnostic Code 8010, the minimum 
rating for myelitis.  See 38 C.F.R. § 4.123 (2010).

On July 14, 2006, the Veteran filed a claim for an increased 
rating, indicating that she had been diagnosed with MS.  In 
December 2006, the RO recharacterized the Veteran's myelitis as 
MS and assigned a 30 percent rating under Diagnostic Code 8018 
(the minimum rating for MS), effective August 1, 2002 (the date 
of the diagnosis).  See 38 C.F.R. § 4.123 (2010).  The RO, 
however, continued the 10 percent rating in effect for myelitis 
from February 28, 2002 to July 14, 2006-assigning overlapping 
effective dates for myelitis and MS.  In January 2007, the 
Veteran filed a notice of disagreement (NOD) with the 30 percent 
rating assigned for MS.  The RO issued a SOC in April 2007, and 
the Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2007.  

In an August 2008 rating decision, the RO granted service 
connection and assigned an initial, 10 percent rating for major 
depressive disorder, effective August 21, 2007 (the date of the 
claim for service connection); denied a claim for a TDIU; and 
found clear and unmistakable error (CUE) in the July 2006 rating 
decision's assignment of overlapping effective dates for myelitis 
and MS.  The RO assigned a 10 percent rating for myelitis from 
February 28, 2002, to July 31, 2002, and a 30 percent rating for 
MS from August 1, 2002.  

In November 2008, the Veteran filed an NOD with the initial 
rating assigned for major depressive disorder.  The RO issued an 
SOC later that month, and the Veteran filed a VA Form 9 in 
December 2008.  Because the appeal involves disagreement with the 
initial rating assigned following the grant of service connection 
for major depressive disorder, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-connected 
disability).  

Later in November 2008, the Veteran filed an NOD with the denial 
of a TDIU, and the determination that there was CUE in July 2006 
rating decision's assignment of overlapping effective dates for 
myelitis and MS.  With respect to the CUE claim, the RO issued a 
SOC in September 2009; however, the Veteran did not file a 
substantive appeal.  See 38 C.F.R. § 20.200 (2010).  Therefore, 
this claim is not before the Board.  

In a March 2009 supplemental SOC (SSOC) and rating decision, the 
RO assigned separate disability ratings for each manifestation of 
the Veteran's MS.  Regarding the lower extremities, the RO 
assigned a 20 percent rating for right lower extremity weakness 
and a 40 percent rating for left lower extremity weakness, 
effective from July 14, 2006, to February 26, 2007, and a 100 
percent rating for loss of use of the feet, effective February 
27, 2007.  The RO awarded 10 percent ratings for each right and 
left upper extremity, effective July 14, 2006.  The RO also 
awarded a separate disability rating for neurogenic bladder, 
rated as 10 percent disabling prior to September 24, 2008, and as 
noncompensable from September 24, 2008.  

The Board points out that as the RO assigned a 100 percent rating 
for the Veteran's lower extremities from February 27, 2007.  
Because this is the maximum schedular rating assignable for the 
lower extremities, the claim for a higher, schedular rating is no 
longer on appeal from this date.  [Parenthetically, the Board 
notes that the Veteran has not alleged nor does the record show 
entitlement to extra-schedular consideration].  In this case, 
higher ratings are available for the Veteran's lower extremities 
prior to February 27, 2007, and for the other disabilities on 
appeal throughout the relevant time period.  Since the appellant 
is presumed to be seeking the maximum available benefit, these 
claims for higher ratings remain viable on appeal.  Id.; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, the Board notes that the Veteran 
filed a NOD with the RO's denial of a TDIU; however, the RO did 
not issue a SOC with respect to this issue.  The Board notes 
that, in Rice v. Shinseki, the Court held that a TDIU claim 
cannot be considered separate and apart from an increased rating 
claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court 
in Rice also found that, when entitlement to a TDIU is raised 
during the adjudicatory process of the underlying disability, it 
is part of the claim for benefits for the underlying disability.  
Here, the Veteran's claim for a TDIU is considered part of 
underlying claims for increased ratings for MS and depression, 
which have been perfected on appeal.   Hence, a remand of the 
claim for a TDIU for issuance of a SOC is not necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999). 

For the reasons expressed below, the matters on appeal 
(recharacterized as reflected on the title page) are being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

The Veteran submitted a copy of a January 2008 decision by the 
Social Security Administration (SSA) awarding her disability 
insurance benefits.  The SSA determined that the Veteran was 
severely impaired due to MS and depression.  The Veteran also 
submitted a copy of SSA examination by Dr. H., however, a 
complete copy of the Veteran's SSA file, including the medical 
evidence on which the January 2008 decision was based, remains 
outstanding.  In January 2009, the RO requested a copy of the 
Veteran's SSA records, but the RO did not receive a response from 
SSA.  

While SSA records are not controlling for VA determinations, they 
may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 
Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the existence of 
SSA records, as here, it must seek to obtain those records before 
proceeding with the appeal.  Id. Thus, the Board finds that the 
RO should obtain and associate with the claims file copies of all 
medical records underlying the SSA's January 2008 decision, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

The RO should also obtain and associate with the claims file all 
outstanding VA treatment records.  The claims file includes VA 
outpatient treatment records from the West Haven VA Medical 
Center (VAMC) dated through February 2009.  The Board emphasizes 
that records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain any records of treatment of the Veteran from the West 
Haven VAMC since February 2009, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

Also, to ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on appeal.  
The RO's notice letter to the appellant should explain that she 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2010) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  

After providing the appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on appeal 
(to include arranging for the Veteran to undergo further 
examination, if appropriate).  The RO's adjudication of the 
claims for increased ratings should include consideration of 
whether further "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
consistent with Hart v. Mansfield, 21 Vet. App. 505 (2007) and 
Fenderson (cited to above) is appropriate. 

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should request that SSA furnish 
copies of all medical records underlying its 
January 2008 determination.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities. All records/responses 
received should be associated with the claims 
file.

2.  The RO should obtain from the West Haven 
VAMC all records of evaluation and/or 
treatment of the Veteran, since February 
2009.  The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
All records/responses received should be 
associated with the claims file.  

3.  The RO should send to the Veteran and her 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the increased rating claims, to include a 
claim for a TDIU.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to the 
Veteran that she has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

4.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and her representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
examination of the Veteran, if appropriate), 
the RO should adjudicate the claims for 
increased ratings, to include TDIU, in light 
of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claims should include consideration of 
whether further staged ratings, pursuant to 
Hart and Fenderson (cited to above), is 
appropriate.

7.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and her representative an appropriate SSOC 
that includes citation to and discussion of 
all additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 
Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


